        Case 1:17-cv-08528-PGG-JLC Document 72 Filed 07/02/19 Page 1 of 2




MATALON PLLC
450 Seventh Avenue, 33rd Floor
New York, New York 10123
Tel: (212) 244-9000
Email: nycourts@trial-lawyer.org
  Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                 :
THOR 680 MADISON AVE LLC,                                        :
                                                                 :   17-cv-08528 (PGG)(JLC)
                           Plaintiff,                            :
                                                                 :
                 -against-                                       :
                                                                 :
QATAR LUXURY GROUP S.P.C., and                                   :
QATAR FOUNDATION FOR                                             :
EDUCATION, SCIENCE AND                                           :
COMMUNITY DEVELOPMENT,                                           :
                                                                 :
                           Defendants.                           :
-----------------------------------------------------------------X

                                          NOTICE OF MOTION

        PLEASE TAKE NOTICE that upon plaintiff’s accompanying Memorandum of Law In

Support Of Its Motion For Partial Summary Judgment, plaintiff’s Rule 56.1 Statement Of

Undisputed Facts and the Appendix submitted therewith, the Affirmation of Justin Xenitelis,

dated May 20, 2019, the Affirmation of Sam Polese dated May 20, 2019, and all the prior

pleadings and proceedings herein, plaintiff Thor 680 Madison Avenue LLC, by and through its

undersigned attorneys, will move this Court before the Honorable Paul G. Gardephe, U.S.D.J., at

the United States Courthouse, 40 Foley Square, New York, New York 10007, at a date and time

to be fixed by the Court, for an Order pursuant to Rule 56(a) of the Federal Rules of Civil

Procedure, granting plaintiff’s motion for partial summary judgment on Counts I, II and III of the
      Case 1:17-cv-08528-PGG-JLC Document 72 Filed 07/02/19 Page 2 of 2



Second Amended Complaint, and determining that plaintiff is entitled to recover attorneys’ fees,

together without such other and further relief as the Court may deem just and proper .

Dated: May 20, 2019


                                             M A T A L O N PLLC

                                             By: ___/s/ Joseph Lee Matalon________
                                                     Joseph Lee Matalon
                                             450 Seventh Avenue, 33rd Floor
                                             New York, New York 10123
                                             Tel: (212) 244-9000
                                             nycourts@trial-lawyer.org
                                               Attorneys for Plaintiff
